DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Drawings
The drawings are objected to because they are not arranged on the sheet(s) without wasting space as required by 37 CFR 1.84(h).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Q1, Q2, and Q3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The use of the term CAPTCHA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “the one software keyboard having a smaller area overlapping with the plurality of fields”. There is insufficient antecedent basis for the limitation “the one software keyboard having a smaller area overlapping”.
Claim 5 recites “reduces a size of the selected keyboard” in line 5. The term "reduces" in claim 5 is a relative term which renders the claim indefinite.  The term "reduces" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Reduced compared to what?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al (AU 2018414730, published 09/26/2019).
As recited in claim 1, Zhu et al show a display device comprising: a display panel 104, and a control device (including 101, see Fig. 2) that includes a processor 101 and functions, through the processor executing a display control program, as: a determiner that determines 
allows (but need not require) for, when the determiner determines that the entire software keyboard is displayable without overlap (“determining, by the terminal, whether the first application window in the first GUI is able to be disposed in the drawing area” [0012]), display of the software keyboard without overlap (“using, by the terminal, a first size of the first application window in the first GUI as the size of the first application window in the second GUI” [0012]) with the plurality of fields (see Application window 1 and Application window 2 in Fig. 15(b), for example; see also Fig. 14(b)) or 
allows (but need not require) for, when the determiner determines that the entire software keyboard is not displayable without overlap (“determine whether the first application window in the first GUI is able to be disposed in the drawing area … if the first application window is not able to be disposed in the drawing area, reduce the first application window from a first size to a second size” [0022]), display of the software keyboard in a split form (see Fig. 8, which is allowed but not required) or 
display of the software keyboard in a partial form composed only of a portion of the software keyboard in a region of the screen out of the plurality of fields (When limitations are recited in the alternative, the claim is fully met by the prior art teaching of any one of the 
As recited in claim 2, Zhu et al show a touch panel 104-1 overlaid on the screen 104-2 of the display panel 104, wherein when, with the plurality of fields (“the screen includes a plurality of to-be-drawn application windows” [0133]) displayed on the screen 104-2 of the display panel 104, the controller detects, through the touch panel, a touch gesture (“the user taps an input box in the application window 2” [0131]; see Fig. 14(a)) on one of the plurality of fields (“the screen includes a plurality of to-be-drawn application windows” [0133]) on the screen 104-2 of the display panel 104, the controller allows (“may be triggered to open a soft keyboard” [0131] but need not be required to be triggered) the display panel to display the software keyboard (“an input method application may be triggered to open a soft keyboard to provide an input method service” [0131]) on the screen 104-2.
As recited in claim 3, Zhu et al shows that when the controller detects, through the touch panel, a touch gesture (“the user taps an input box in the application window 2” [0131]; see Fig. 14(a)) on one of the plurality of fields (see Application window 1 and Application window 2 in Fig. 14(a)) on the screen of the display panel, the controller moves the plurality of fields close to one side (top) of the screen 104-2 of the display panel 104, the determiner determines (“determining unit is further configured to : determine whether the first application window in the first GUI is able to be disposed in the drawing area” [0022]), with the plurality of fields moved (see locations of Application window 1 and Application window 2 in Fig. 15(b)) to the one side (top) of the screen 104-2, whether or not the entire software keyboard is displayable without overlap (see lack of overlap in Fig. 15(b); see also Fig. 14(b)) with the plurality of fields (Application window 1 and Application window 2) on the screen 104-2 of the display panel 104, 
As recited in claim 6, Zhu et al show that in displaying the software keyboard in the split form (see Fig. 8) within the region of the screen out of the plurality (“the screen includes a plurality of to-be-drawn application windows (for example, the application window 1 and the application window 2)” [0133]) of fields (insofar as said fields are confined to Drawing area 803), the controller allows (but need not require) the display panel 104 to display the software keyboard in a form split (see Fig. 8) into upper and lower portions (When limitations are recited in the alternative, the claim is fully met by one alternative, even in the absence of the other.) or left 801 and right 802 portions.
As recited in claim 7, Zhu et al show that in displaying the software keyboard in the split form (see Fig. 8) within the region of the screen out of the plurality of fields (which are confined to Drawing area 803), the controller allows (but does not require) the display panel 104 to display the software keyboard in the split form (see Fig. 8) by dividing a plurality of keys constituting the software keyboard into at least two groups according to type of character (see alphabet characters in 802) or symbol (see numerals in 801) associated with the respective keys (see keys of 801 and keys of 802 in Fig. 8).
As recited in claim 8, Zhu et al show that the plurality of fields (“as shown in FIG. 14(a), an application window 1 and an application window 2 are displayed on a screen” [0131]) contain an entry field (“the user taps an input box in the application window 2” [0131]) for entering (via soft keyboard) characters (letters, for example) or symbols (numerals, for example).

As recited in claim 10, Zhu et al show displaying the software keyboard in partial form (see Fig. 8, wherein 802 is a software keyboard in partial form) within the region of the screen out (outside Drawing area 803) of the plurality of fields (wherein fields are allowed to be drawn within Drawing area 803; see Fig. 8), the controller omits some of keys constituting the software keyboard and associates the respective characters or symbols associated with the omitted keys with respective non-omitted other keys to thus associate two types of characters or symbols (3 character or symbols, or 4 characters, are associated on each key of 802 in Fig. 8) with each of the other (non-omitted) keys.
As recited in claim 11, Zhu et al show a non-transitory computer-readable recording medium 1704 storing a display control program (“storage module 1704 is configured to store program code” [0160]) that, when, on a computer 100 including a display panel 104 and a processor (“processing module” [0159]), the processor 101 executes the display control program, allows the computer to function as: a determiner (“determining unit 1602” [0159]) that determines, with a plurality of fields (see Application window 1 and Application window 2 in Fig. 14(a)) displayed on a screen 104-2 of the display panel 104, whether or not an entire .
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shih et al (US 20130088439 A1) show “In response to finger touch points, controlling display panel to display virtual keyboard, size and shape of virtual keyboard being determined according to at least coordinates and touch areas of finger touch points” (see S120 in Fig. 1; see also Figs. 7C, 7D, and 7E).
Cho et al (US 20130203469 A1) show “The display of the user input interface between the main display and the flexible display will be controlled based upon a combination of user input touch gestures on the main display and the flexible display, as well as a measured length of the pulled out portion of the flexible display” [ABST]. See Fig. 3B, Fig. 3D, Fig. 3E, Fig. 3F, Fig. 3G, and Fig. 16B.
Churikov et al (US 20130300668 A1) teach that “grip position can be used as a basis for modifying device user interfaces to optimize the user interfaces for a particular context and/or grip pattern. This may include configuring and locating on-screen input elements in accordance with a detect grip, grip characteristics, and/or an associated interaction context. For example, the positions of windows, pop-ups, menus, and command elements may be moved depending on where a device is being gripped. Thus, if a grip pattern indicates that a user is holding a device in their left hand, a dialog box that is triggered may appear opposite the position of the grip, e.g., towards the right side of a display for the device. Likewise, a right-handed or two-handed grip may cause corresponding adaptations to positions for windows, pop-ups, menus and commands. This helps to avoid occlusions and facilitate interaction with the user interface by placing 
Koch et al (US 20140006994 A1) show “accelerometers and/or gyroscopes are used to determine the orientation of the touch-sensitive display with respect to the ground. For example, if these sensors indicate that the touch-sensitive display is upright, or within a predefined range of angles from being upright, with respect to the ground, then the split keyboard is displayed because the device is likely being held by a user with two hands for two-thumb typing, rather than lying on a surface for two-handed typing with fingers and thumbs.” [0200] and “the first criteria include that the sensor inputs indicate the device is shaking by less than a predefined threshold amount (618). For example, if accelerometers (e.g., accelerometer(s) 168) indicate the device is moving less than a threshold amount, then the split keyboard (e.g., split keyboard 510) is displayed” [0201].
Moser (US 20140203953 A1) teach that “it is possible to also design a layout that would have less than three rows of keys. Such a layout would differ from the traditional QWERTY layout in terms of the relative positioning and availability of letter keys, but for users who can accept that change, it would reduce the surface area required and a keyboard and provide even greater screen area for information to be displayed on the tablet display screen. Potentially, as little as one row of keys could be provided at the 
Zhu et al (US 20210117049 A1) is related to Zhu et al (AU 2018414730).
Anonymous (IPCOM000242095D) discloses “Keyboard splitting: based on the holding pattern and the device orientation, determines how to split the keyboard and where to place the keyboard sections on screen. This component is also responsible for enabling the touch feature on the appropriate side of the display” (see page 3). Anonymous further discloses “When the software identifies the user, it applies the associated preferences to the defined or learned pattern of use for positioning of split keyboard for given applications” (see page 3). Anonymous further discloses “Software determines the most efficient way to present the keyboard” (see page 3).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627


/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
08/06/2021